DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Page 6, filed 05 August 2020, with respect to the specification have been fully considered and are persuasive.  Therefore, the objection to the specification has been withdrawn. 

Applicant’s arguments, see Pages 6-7, filed 05 August 2020, with respect to claims 1-3, 6, 11, 17, and 20 have been fully considered and are persuasive.  Therefore, the objections to claims 1-3, 6, 11, 17, and 20 have been withdrawn. 

Applicant’s arguments, see Pages 7-8, filed 05 August 2020, with respect to claims 3 and 17 have been fully considered and are persuasive.  Therefore, the § 112 rejections of claims 3 and 17 have been withdrawn. 

Applicant’s arguments, see Pages 8-12, filed 05 August 2020, with respect to claims 1 and 20 have been fully considered and are persuasive.  Therefore, the § 103 rejections of claims 1-20 have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an Examiner’s statement of reasons for allowance: 
Claims 1-19: None of the prior art of record, alone or in combination, teaches or discloses an arrangement for analyzing a fluid, comprising:
 	a flow cell configured to spectrally influence an optical signal by means of a probe of the fluid; and
 	beam splitter and mixer optics configured to spatially mix the optical signal and split the same into at least spatial sub-beams,
wherein a spatial sub-beam comprises a portion of the optical signal that passes through  essentially the entire probe,
 	in combination with the rest of the limitations of independent claim 1.
Claim 20: None of the prior art of record, alone or in combination, teaches or discloses a method for analyzing a fluid, comprising:
 	spatially mixing and splitting an optical signal into at least two spatial sub-beams using a diffractive optical element; and
 	influencing the at least two spatial sub-beams with a probe of the fluid,
 		wherein a spatial sub-beam passes through essentially the entire probe,
 	in combination with the rest of the limitations of independent claim 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 9am-5pm ET Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kara Geisel can be reached on 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896